Citation Nr: 1534809	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-40 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a mouth injury for VA disability compensation purposes.

2.  Entitlement to service connection for a dental disorder, to include damage to the bridge and teeth, for VA disability compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from September 1957 through February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran has perfected a timely appeal of that denial.

In his substantive appeal, the Veteran requested a Board hearing.  That request was withdrawn, however, in a December 2014 letter received from the Veteran's representative.  Neither the Veteran not his representative of record has made a renewed request for a hearing.

The record reflects that the Veteran was initially represented in this matter by the Missouri Veterans Commission.  In November 2014, however, the Veteran executed a new VA Form 21-22 in which he appointed Disabled American Veterans to act on his behalf.  The Board recognizes this change in the Veteran's representation.

The claims file in this case consists entirely of records being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

The issue of the Veteran's entitlement to service connection for a dental disorder for dental treatment purposes has been raised by the record in his January 2012 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his January 2012 claim, the Veteran asserts entitlement to service connection for dental injuries for both VA treatment and disability compensation purposes.  As noted above, the Veteran's claim for VA treatment purposes has not yet been considered by the agency of original jurisdiction (AOJ) and has been referred to their attention.

To the extent that the Veteran seeks VA disability compensation for his claimed dental disability, the Veteran asserts credibly that he sustained dental injuries during service in November 1960 after a crescent wrench was dropped onto his face while he was performing repairs under a service vehicle.  The record shows that the Veteran's in-service dental treatment records and other service department records are "fire-related" (i.e., presumed to have been destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri).  Nonetheless, given the Veteran's credible statements and equally credible supporting lay statements from the Veteran's former spouse, sister, and service buddy, the Board concludes that the claimed in-service injury did likely occur.

Post-service dental records from the Veteran's private dentist, Dr. J.J.M., dated from December 1993 through January 2012, document ongoing treatment over that period for damage to teeth # 8, 9, and 10, to include initial placement and two replacements of an anterior bridge.  The Board is unable to discern from those records whether the Veteran has any other damage to his mouth, face, or jaws that is attributable to his in-service injury.

Under the applicable laws and regulations, loss of teeth in and of itself is not considered a disability for VA disability compensation purposes.  Still, service connection for VA disability compensation purposes may be granted where tooth loss is due to the loss of substance of the maxilla or mandible; or, a disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2014).

Where the record shows that the Veteran did likely sustain dental trauma during service that resulted in some dental damage, and in the absence of the Veteran's in-service dental records, the Board is of the opinion that a VA dental examination is warranted to determine whether the Veteran has any other dental or facial damage that is attributable to his in-service injury.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any dental providers who have rendered treatment since January 2012.  VA must then make efforts to obtain the records for any treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for residuals of a mouth injury and service connection for a dental disorder, to include damage to the bridge and teeth, both claimed for VA disability compensation purposes.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging a VA examination of his claimed disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claims; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any providers who have rendered dental treatment since January 2012.
 
2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's dental and facial injuries.  The claims file must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner must assume that the Veteran did sustain trauma during service after a crescent wrench was dropped onto his face and mouth.

All tests and studies deemed necessary by the examiner should be performed, to include an interview of the Veteran, physical inspection of his mouth and face, and x-rays of the mouth, jaws, and face and/or any other radiology studies deemed necessary.  In particular, the examiner should specify if any tooth loss resulting from this injury was due to the loss of substance of the maxilla or mandible.   All findings from such testing should be reported.  The examiner should provide diagnoses for any observed diseases or disorders.  For each diagnosed condition, the examiner should also offer opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed condition(s) were caused by or resulted from the Veteran's in-service injury.

All opinions given by the examiner must be accompanied by a complete rationale that includes reference to relevant medical findings and medical principles and an explanation as to the significance of those findings and principles.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering the opinion being sought.  All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for residuals of a mouth injury and service connection for a dental disorder, to include damage to the bridge and teeth, both claimed for VA disability compensation purposes, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

